FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REMBERTO NOE CHINCHILLA,                          No. 09-70458

               Petitioner,                        Agency No. A072-401-432

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Remberto Noe Chinchilla, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Covarrubias v. Gonzales, 487 F3d 742, 747 (9th Cir. 2007), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Chinchilla

provided false testimony to an immigration officer for the purpose of obtaining an

immigration benefit and therefore is statutorily barred from demonstrating good

moral character under 8 U.S.C. § 1101(f)(6). See Ramos v. INS, 246 F.3d 1264,

1266 (9th Cir. 2001); see also Valadez-Munoz v. Holder, 623 F.3d 1304, 1309 (9th

Cir. 2010) (doctrine of timely recantation is available to individuals who have a

“momentary lapse”). Accordingly, he is ineligible for special rule cancellation of

removal under the Nicaraguan Adjustment and Central American Relief Act of

1997. See 8 C.F.R. § 1240.66(b)(3).

      Because Chinchilla is statutorily barred from demonstrating good moral

character he is also ineligible for voluntary departure at the conclusion of

proceedings, see 8 U.S.C. § 1229c(b)(1)(B), and we therefore decline to remand

for the BIA to consider his contention that the IJ erred in denying his application

for voluntary departure.

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70458